McOLELLAN, C. J.
The certified copies of the marriage licenses issued, to the defendant and the certificates of the officiating ministers of the solemnizations of the rites of matrimony between the parties named in the licenses, the certificates being appended to the licenses and referring to them for the names of the parties, were properly received in evidence under sections 2846 and '2847 of the Code.—Beggs v. State, 55 Ala. 108.
The testimony of the witness Robinson was in rebuttal of testimony offered by the defendant, the testimony ■of the defendant himself, as to communications between him and Robinson, and was therefore properly received although it would have been inadmissible, because involving the disclosure of confidential communications between attorney and client, as original testimony.
The testimony of Robinson on cross examination included some statements with reference to.the filing of a bill for divorce in behalf of Eldridge against the woman to whom he was first married. This did not give defendant the right to then put in evidence the indorsements upon the bill of complaint.
It is true there was no direct evidence that the first wife was living at the time of defendant’s second marriage ; but there was abundant evidence to afford a basis for an inference by the jury to that effect, and the affirmative charge requested by defendant, on the theory that there was no evidence that the first wife was in life when the second marriage was solemnized, was properly refused.
The intent essential to crime is the intent to do an act which is violative of law. There need be no intent to violate km as is assented in the second charge refused to defendant. ■
Nor can a defendant who has committed an act denounced as criminal by the law shelter himself from punishment under a mistaken belief that the act was not criminal. The third charge requested by defendant was, therefore, also properly refused.
Affirmed.